CONCURRING OPINION
McClelland, Presiding Judge:
In harmony with the views expressed by the Court of Customs and Patent Appeals in the cases hereinafter cited, I concur in the conclusion reached by Judge Sullivan.'
Upon the arrival of the involved merchandise the importer apparently perfunctorily turned over the consular invoice covering the same to his customs broker without instructions or information as a basis for entry other than that to be gleaned from the invoice itself. From the broker’s testimony on the hearing of the petition it is evident that in making the entry she relied on two facts: (1) that previous entries made by her for the same importer of similar merchandise at the invoice prices thereof had been passed as entered, and (2) that there was noted on the invoice “Home market value, taxes included, in no case higher than the invoice prices.”
It does not follow because the appraiser found no reason to make advances over previous entered values of similar merchandise that, throughout the period covered by such entries, there was no variance in the foreign-market value of the merchandise covered thereby.
I note that in her testimony the broker states that before making such previous entries, when in doubt as to the proper dutiable value of the merchandise covered thereby, it was her practice to consult the appraiser, but that in this case she was not in doubt. Just why she was so confident as to the integrity of the invoice prices in the instant case she failed to state, and the basis of her confidence is left to conjecture.
Experience leads me to the conclusion that such a notation on a foreign invoice as that above quoted is of questionable value as evidence in the ascertainment of dutiable value.
If the importer had faith in. the integrity of his invoice and entered values he could have availed himself of the privilege accorded him by law of appealing to reappraisement, and according to the broker’s testimony when she called his attention to the advances she advised him that if he was convinced that the invoice prices were correct he should take an appeal to reappraisement, but instead of availing himself of that privilege he replied to her suggestion “that he didn’t want to get in trouble with the Government, and wanted to pay it and *643forget it.” The importer himself, when called to testify in support of the petition, stated that after he learned of the advance by the appraiser he wrote to an importer in New York for advice and that the New York importer wrote back to him that he, too, had had trouble with the Government about imported glass ornaments.
There is nothing in the record to indicate that epxtry at less than the final appraised value was the result of carelessness either on the part of the importer or his broker, and consequently the views of the Supreme Court in United States v. Fish, 268 U. S. 607, on the effect of carelessness in making entry are not controlling.
I concur with Judge Sullivan in holding that our decision in this case must be controlled by the decision of the Court of Customs and Patent Appeals in Wolf & Co. v. United States, cited by him, and cite also Lowe Co. v. United States, 15 Ct. Cust. Appls. 418, T. D. 42590, and the cases therein cited.